FILED
                              NOT FOR PUBLICATION                           OCT 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SERGIO RICARDO GARCIA-                            No. 15-71543
CAMACHO,
                                                  Agency No. A092-518-693
               Petitioner,

 v.                                               MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Sergio Ricardo Garcia-Camacho, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order denying his motion to

reopen removal proceedings conducted in absentia. We dismiss the petition for

review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s decision not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011); cf. Bonilla v. Lynch, No. 12-73853, 2016 WL 3741866, at *10 (9th

Cir. July 12, 2016). We decline to re-examine our holding in Ekimian v. INS, 303

F.3d 1153 (9th Cir. 2002), because a three-judge panel cannot reconsider or

overrule circuit precedent in the absence of an intervening Supreme Court or en

banc decision. See Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011).

      PETITION FOR REVIEW DISMISSED.




                                         2                                    15-71543